Title: From James Madison to James Monroe, 12 April 1785
From: Madison, James
To: Monroe, James


Dear Sir
Orange April 12. 1785.
I wrote you not long since, by a young gentleman who proposed to go as far [as] N. Y. acknowledging the rect. of your favor of Feby. 1st. I have since recd. that of March 6 which I meant to have acknowledged through the same hands. But finding that the delays which have hitherto kept back the bearer above referred to, are of uncertain continuance, & having no certain conveyance to Fredg. I embrace an opportunity of sending this to Richmond, whence it will be forwarded by Mr. Jones in the mail.
The appointment of Mr. A. to the Court of G. B. is a circumstance which does not contradict my expectations: nor can I say that it displeases me. Upon geographical considerations N. E. will always have one of the principal appointmts. and I know of no individual from that quarter, who possesses more of their confidence or would possess more of that of the other States: nor do I think him so well fitted for any Court of equal rank, as that of London. I hope it has removed all obstacles to the establishment of Mr. Jefferson at the Court of France. Will not Congress soon take up the subject of Consular arrangements? I should suppose them at least of equal moment at present with some of the higher appointmts. which are likely to occupy them. Our friend Mr. Maury is waiting with a very inconvenient suspension of his other plans, the event of the offer he has made of his Services. I find he considers Ireland as the Station next to be desired after that of England. He conceives & I believe very justly that the commercial intercourse between that Country & this will be very considerable, and merits our particular cultivation. I suppose from your silence on the subject that the Western Posts are still in the hands of G. B. Has the subject of the vacant lands to be disposed of, been revived? What other measures are [on] foot or in contemplation for paying off the public debts? What paymts. have been made of late into the public Treasury? It is said here that Massts. is taking measures for urging R. I. into the Impost, or rendering the scheme practicable without her concurrence. Is it so? How many of the States have agreed to change the 8th. Art. of the Confederation? The Legislature of this State passd a law for complying with the provisional act of Congs. for executing that article as it now stands; the operation of which confirms the necessity of changing the article. The law requires as the Act of Congs. does among other things a list of the Houses. If the list does not discriminate the several kinds of Houses, how can Congs. collect from it the value of the improvements, how do justice to all their constituents? And how can a discrimination be made in this Country, where the variety is so infinite & so unsusceptible of description. If Congs. govern themselves by number alone, this Country will certainly appeal to a more accurate mode of carrying the present rule of the Confederation into practice. The average value of the improvements in Virga. is not 1/4 perhaps not 1/10 of that of the improvements in Pena. or N. Engd. Compare this difference with the proportion between the value of Improvemts. & that of the Soil, & what an immense loss shall we be taxed with? The number of buildings will not be a less unjust rule than the number of acres, for estimating the respective abilities of the States.


The only proceeding of the late Session of Assembly which makes a noise thro’ the Country is that which relates to a Genl. Assessmt. The Episcopal people are generally for it, tho’ I think the zeal of some of them has cooled. The laity of the other Sects are equally unanimous on the other side. So are all the Clergy except the Presbyterian who seem as ready to set up an establishmt. which is to take them in as they were to pull down that which shut them out. I do not know a more shameful contrast than might be formed between their Memorials on the latter & former occasion.
In one of your letters recd. before I left Richmond you expressed a wish for a better Cypher. Since my return to Orange I have been able to get one made out which will answer every purpose. I will either enclose it herewith or send it by the Gentleman who is already charged with a letter for you. I wish much to throw our correspondence into a more regular course. I would write regularly every week if I had a regular conveyance to Fredg. As it is I will write as often as I can find such conveyances. The business of this neighbourhood which used to go to Fredg. is in a great measure turned towards Richmd. which is too circuitous a channel. Opportunities in every direction however will be henceforward multiplied by the advance of the Season. If you are not afraid of too much loading the mail I could wish you to inclose in your letters the last N. Y. or Phila. paper. I am Dr. Sir Yrs most sincerely
J. Madison Jr.
